Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
                                                          Response to Amendment
The amendment filed on October 19, 2021 is acknowledged. Claims 1-20 are currently pending.
The terminal disclaimer filed on October 19, 2021 has been considered and acknowledged. 

                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 07, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowable over prior art of record, respectively.
Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: After further search and consideration of applicant’s response filed on October 19, 2021. It is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application was a whole taken alone or in combination, in particular, prior art as cited on PTO-892 specifically Zhang et al. discloses (US 2016/0374084 A1) disclose in paragraphs 0048-0049, 0085, the HARQ information includes a HARQ process number, a redundancy version (RV), and a new data indicator (NDI). Specifically, according to an aspect of the present disclosure, the method further includes the following step: [0050] Step E: transmitting a HARQ_ACK to indicate a receiving state of the PDSCH of the given sub frame; the HARQ information includes a HARQ process number, a redundancy version (RV), and a new data indicator (NDI). However, Shin does not disclose the mechanism of following limitations:

    PNG
    media_image1.png
    541
    880
    media_image1.png
    Greyscale

As recited in claim 1. Independent claims 8 and 14 recite similar limitations.
Thus independent claims 1, 8 and 14 are allowable.
Also examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-7, 9-13 and 15-20 are allowed as being directly or indirectly dependent of the allowed independent base claims.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure listed on the previously submitted PTO-892. None of cited/recorded prior art stands alone of combination with others discloses all the limitation required in claim invention.
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413